Exhibit 10.2

LOCK-UP AGREEMENT


[___], 2014


Ladies and Gentlemen:


           The undersigned is a current or former director, executive officer or
beneficial owner of shares of capital stock or membership interests, or
securities convertible into or exercisable or exchangeable for the capital stock
or membership interests (each, a “Company Security”) of Spiral Energy Tech.,
Inc., a Nevada corporation (the “Company”). The undersigned understands that the
Company will merge or otherwise combine (the “Merger”) with and, as a result,
become a partially-owned subsidiary of, Fuse Science, Inc., a publicly traded
Nevada company (“Parent”), concurrently with the private placement by Parent
of  $1,500,000 of Parent’s securities (the “PIPE Securities”, and the
transaction, the “Funding Transaction”). The undersigned understands that the
Company, Parent and the investors in the Funding Transaction will proceed with
the Funding Transaction in reliance on this Letter Agreement.


1.           Lockup.  In recognition of the benefit that the Funding Transaction
will confer upon the undersigned, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
agrees, for the benefit of the Company, Parent, and each investor in the Funding
Transaction, that, during the period beginning on the closing date of the Merger
(the “Closing Date”) and ending twelve (12) months after the Closing Date (the
“Lockup Period”), the undersigned will not, directly or indirectly, (i) offer,
sell, offer to sell, contract to sell, hedge, pledge, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or sell (or announce any offer, sale, offer of
sale, contract of sale, hedge, pledge, sale of any option or contract to
purchase, purchase of any option or contract of sale, grant of any option, right
or warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any securities of Parent (each, a “Parent Security”), beneficially
owned, within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), by the undersigned on the date hereof or
hereafter acquired or (ii) enter into any swap or other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any Parent Security, whether any such swap
or transaction described in clause (i) or (ii) above is to be settled by
delivery of any Parent Security (each of the foregoing, a “Prohibited
Sale”).  This Letter Agreement shall apply to all Parent Securities owed by the
undersigned including Parent Securities issued to the undersigned in connection
with the Merger.


2.    Permitted Transfers. Notwithstanding the foregoing, the undersigned (and
any transferee of the undersigned) may transfer any shares of a Parent Security:
(i) as a bona fide gift or gifts, provided that prior to such transfer the donee
or donees thereof agree in writing to be bound by the restrictions set forth
herein, (ii) to any trust, partnership, corporation or other entity formed for
the direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that prior to such transfer a duly authorized officer,
representative or trustee of such transferee agrees in writing to be bound by
the restrictions set forth herein, and provided further that any such transfer
shall not involve a disposition for value, (iii) to non-profit organizations
qualified as charitable organizations under Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding Parent Security subject to the provisions of this
agreement. For purposes hereof, “immediate family” shall mean any relationship
by blood, marriage or adoption, not more remote than first cousin.  In addition,
the foregoing shall not prohibit privately negotiated transactions, provided the
transferees agree, in writing, to be bound to the terms of this Letter Agreement
for the balance of the Lockup Period.


3.           Lockup Legend.  Any Parent Security of the undersigned shall
contain a restrictive “lock-up” legend governed by the terms of this Letter
Agreement.


4.           Governing Law.  This Letter Agreement shall be governed by and
construed in accordance with the laws of the State of New York.


 
-1-

--------------------------------------------------------------------------------

 



5.           Miscellaneous.  This Letter Agreement will become a binding
agreement among the undersigned as of the date hereof.  In the event that no
closing of the Merger or the Funding Transaction occurs, this Letter Agreement
shall be null and void. This Letter Agreement (and the agreements reflected
herein) shall terminate at the earlier of (i) the mutual agreement of Parent,
the holders of a majority of PIPE Securities issued in the Funding Transaction
and (iii) the undersigned or (ii) upon the expiration date of the Lockup Period.
This Letter Agreement may be duly executed by facsimile and in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to constitute one and the same instrument. Signature
pages from separate identical counterparts may be combined with the same effect
as if the parties signing such signature page had signed the same counterpart.
This Letter Agreement may be modified or waived only by a separate writing
signed by each of the parties hereto expressly so modifying or waiving such
agreement.


[SIGNATURE PAGES FOLLOW]

 
-2-

--------------------------------------------------------------------------------

 

Very truly yours,
 
                                                                





Number of shares of Common Stock owned:


Certificate Numbers: _____________________________


Accepted and Agreed to:


Fuse Science, Inc.



By:                                                               
     Name:
     Title:


Spiral Energy Tech, Inc.



By:                                                               
     Name:
     Title:


 


-3-

